               Case:18-03859-jtg       Doc #:19 Filed: 11/02/18       Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF MICHIGAN


In Re: ROCHELEAU, ANDREW J.,                                 CASE NO.: 18-03859-jtg

      ROCHELEAU, STEPHANIE A.,                               HON. JOHN T. GREGG

                         Debtors.                            CHAPTER 12
                                                             Case filed September 10, 2018
STARIHA & JOHNSON
By: Robert A. Stariha
Attorney for Debtors
48 W. Main Street, Suite 6
Fremont, MI 49412
Telephone: 231.924.3761
Email: starihalo@sbcglobal.net
______________________________________________________________________________

             DEBTORS’ RESPONSE TO TRUSTEES’ MOTION TO DISMISS
                             CHAPTER 12 CASE

       NOW COMES the Debtors, by their attorneys, Stariha Law Offices, P.C., and Robert A.

Stariha and for their response to the Motion of the Trustee to Dismiss their Chapter 12 Case say,

in like numbered paragraphs:

       1.      Admitted that the date of filing was September 10, 2018.

       2.      Admitted that a Chapter 12 Plan has not been confirmed, nor is such a Plan due

until December 10, 2018, however, Debtors have prepared a proposed Plan and submitted a draft

of that proposed Plan to the Trustee and certain creditors for review and comment.

       3.      Denied for the reasons that said allegation is untrue. Debtor has previously

provided proof of insurance upon the 2001 Ford F150 and attaches a copy of the same as Exhibit

A to this response. The Debtor has further obtained and provides a copy of the proof of

insurance upon the 2002 Honda Goldwing as Exhibit B to this response.

       4.      Admitted that the Bankruptcy Code imposes certain requirements and duties upon

a Trustee, however, with respect to the allegations of the Trustee:
               Case:18-03859-jtg        Doc #:19 Filed: 11/02/18         Page 2 of 2



       A. The obligation of the Trustee to account does not require insurance upon all

property, particularly if insurance is not available or prohibitively expensive;

       B. Admitted that the Debtors should not operate their business without adequate

insurance.

       C. Denied for the reason that the Trustee has been informed and is well aware that

Debtors had in place homeowners insurance coverage which admittedly did not cover the

equipment used in their farming operation. On October 25, 2018, the Trustee brought this and

the insurance issues regarding the 2001 F150 and Honda motorcycle to the attention of Debtors’

attorney. The Trustee was informed that Debtors were taking steps to correct the claimed

deficiency on Tuesday, October 30, 2018. On Thursday, November 1, 2018, the Trustee was

informed that Debtors had taken those steps necessary to obtain the appropriate insurance

coverage but, because their agent was out of the office, proof was not available. The Trustee

would not accept that explanation, and without even the slightest effort to determine if the

Debtors were truthful, simply filed this motion. It is specifically denied that secured creditor

has not been given permission to view its collateral.

       6. It is specifically denied that grounds exist to dismiss this case for the reason that the

bases alleged by the Trustee are false or insufficient to justify a dismissal.

       WHEREFORE, Debtors pray:

       a. That the Trustee’s motion be denied.

       b. That Debtors have such other and further relief as may be just and equitable in the

premises.

Dated: November 2, 2018                          Stariha Law Offices, P.C.


                                                        By:/s/___Robert A. Stariha______
                                                               Robert A. Stariha
                                                               Attorneys for Debtor
